                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
NIDIA SOLANO-SANCHEZ                             : CIVIL ACTION NO.
                                                 :
                              Plaintiff,         :   19-4016
      v.                                         :
                                                 :
STATE FARM MUTUAL AUTO                           :
INSURANCE COMPANY                                :
                                                 :
                              Defendant.         :
________________________________________________:

                                                    ORDER

        AND NOW, this 27th day of May, 2021, upon consideration of: Plaintiff’s motions to
compel production of documents in connection with its notices of deposition of Defendant’s
claims adjuster and corporate designee;1 Defendant’s objections to the notices of deposition and
accompanying briefs; Defendant’s submission of its updated privilege log; after telephone
conferences regarding the discovery disputes on October 6, 2020 and October 8, 2020; and after
in camera review of disputed materials, IT IS ORDERED that Plaintiff’s motions to compel are
GRANTED in part and DENIED in part as follows:
    1. Defendant shall produce complete and unredacted copies of the reserve information
        (Bates 42, 187-88) and ISO Claim Search Report (Bates 1786-1790).
    2. Defendant shall produce unredacted versions of any entries prior to August 26, 2019 on
        the Evaluation Report for Plaintiff’s claim. (Bates 204-211, 214-253).
    3. Defendant shall produce unredacted versions of any entries prior to August 26, 2019 on
        the Internal File Notes that are not subject to attorney-client privilege.
    4. Defendant shall produce the above referenced material no later than fourteen (14) days
        before the deposition of claims adjuster, Daniele Smith.
    5. All other information noted on Defendant’s privilege log is properly withheld and thus
        need not be produced to Plaintiff.



        1
          In accordance with the undersigned’s policies and procedures, Plaintiff submitted its motions to compel
via email with letter memoranda outlining the discovery disputes.
6. The first matter for examination described in the deposition notice of the corporate
   designee shall be limited in scope as discussed in the accompanying memorandum.


                                                        BY THE COURT:


                                                        /s/ Henry S. Perkin_________
                                                        HENRY S. PERKIN
                                                        United States Magistrate Judge
